DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/055685 Al1 to Tactotek Oy (hereinafter “Keranen”) in view of US 9,112,363 B2 to Mojo Mobility, Inc. (hereinafter “Partovi”) (see applicant submitted prior art for copies of both).
As per claim 1, Keranen discloses a functional component (a multilayer structure 100; abstract; figure 1) comprising: a molded part (the multi-layer structure 100 is formed as an in-mold electronics part; title; abstract) that includes: a thermoformed first film (a film 110 is thermoformed; abstract; page 3, lines 35-38; page 10, lines 1-5; page 14, lines 18-23; figure 1); a molded polymeric structural layer arranged under the first film (a molded layer 104 under the film 110; page 3, lines 35-38; page 9, lines 30-31; page 10, lines 1-5; page 14, lines 29-32; figure 1); a thermoformed second film arranged under the structural layer (a substrate film 102 under the molded layer 104; page 3, lines 35-38; page 14, lines 29-32; figure 1); and a printed electronic circuit arranged over the second film and adjacent the structural layer (the substrate film 102 has an upper surface comprising printed electronics 108 facing (adjacent) a lower surface of the molded layer 104; column 9, lines 18-29; figure 1), the electronic circuit including a receiver coil that is coupled to a transmitter coil (the substrate film 102 has the printed electronic circuit 108 includes an electrical component 106 which is, selected from a long list, a transmitter (a transmitter coil) in electrical communication with an electrical component 112 which is, selected from a long list, a receiver (a receiver coil) of the film 110; page 9, lines 18-29; page 12, lines 15-20; page 13, lines 24-26; figure 1); the first film is arranged to cover the structural layer, the second film, and the electronic circuit to thereby define an exposed surface of the molded part (the film 110 forms an outer surface of the molded multilayer structure which is a protective and insulating cover (to cover to thereby define an exposed surface) for the molded layer 104 and the substrate film 102 having the printed electronics 108 forming the molded multilayer structure 100; page 9, lines 18-31; page 10, lines 1-5; page 14, lines 29-32; figure 1).
Keranen does not explicitly disclose the electronic circuit including a receiver coil that is inductively couplable to a transmitter coil.
However, Partovi discloses an electronic circuit including a receiver coil that is inductively couplable to a transmitter coil (an inductive charging system (inductively coupled) having a base unit with one or more transmitter coils and a mobile device having one or more receiver coils; abstract; column 18, lines 45-59).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the component, as previously disclosed by Keranen, in order to have provided an electronic circuit including a receiver coil that is inductively couplable to a transmitter coil, as disclosed by Partovi, for the benefit of having a molded part (Keranen; title; abstract) that incorporates a transmitter coil and a receiver coil (Keranen; page 9, lines 18-31; page 12, lines 15-20; Partovi; abstract; column 18, lines 45-59; column 20, lines 51-55) that are suitable for inductive charging system (Partovi; abstract; column 18, lines 45-59; column 20, lines 51-55).
As per claim 2, Keranen and Partovi, in combination, disclose the functional component according to claim 1, and Keranen further discloses further comprising the transmitter coil arranged on the molded part such that the receiver coil is coupled to the transmitter coil (the molded multi-layer structure 100 comprises the substrate film 102 has the printed electronic circuit 108 includes an electrical component 106 which is, selected from a long list, a transmitter (a transmitter coil) in communication with an electrical component 112 which is, selected from a long list, a receiver (a receiver coil) of the film 110; page 9, lines 18-31; page 12, lines 15-20; figure 1), wherein: the transmitter coil is arranged on a side of the molded part opposite from the exposed surface (the substrate film 102 has the printed electronic circuit 108 includes an electrical component 106 which is, selected from a long list, a transmitter (a transmitter coi!) which is, as seen in figure 1, positioned opposite to the film 110 forming the outer surface (opposite from the exposed surface) of the molded multi-layer structure 100; page 9, lines 18-31; page 10, lines 1-5; page 12, lines 15-20; page 14, lines 29-32; figure 1).
Keranen does not disclose comprising the transmitter coil inductively coupled to the receiver coil; the transmitter coil is electrically connected to a power source; and a delivery of power from the power source to the transmitter coil provides a supply of electric current to the electronic circuit by inductive coupling between the transmitter coil and the receiver coil.
However, Partovi discloses comprising a transmitter coil inductively coupled to a receiver coil (an inductive charging system having a base unit with one or more transmitter coils and a mobile device having one or more receiver coils; abstract; column 18, lines 45-59); the transmitter coil is electrically connected to a power source (the base unit with the one or more transmitter coils is directly powered (electrically connected) by a power source; abstract; column 4, lines 65-67; column 18, lines 45-59); and a delivery of power from the power source to the transmitter coil provides a supply of electric current to the electronic circuit by inductive coupling between the transmitter coil and the receiver coil (the base unit with the one or more transmitter coils is directly powered to a power sources and charges by supplying electricity by inductive charging to the mobile device having an electrical circuit and the one or more receiver coils; abstract; column 4, lines 65-67; column 7, lines 8-18, 40-47; column 18, lines 45-59).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the component, as previously disclosed by Keranen, in order to have provided a transmitter coil inductively coupled to a receiver coil; the transmitter coil is electrically connected to a power source; and a delivery of power from the power source to the transmitter coil provides a supply of electric current to the electronic circuit by inductive coupling between the transmitter coil and the receiver coil, as disclosed by Partovi, for the benefit of having a molded part (Keranen; title; abstract) that are suitable for inductive charging system (Partovi; abstract; column 18, lines 45-59; column 20, lines 51-55).
As per claim 3, Keranen and Partovi, in combination, disclose the functional component according to claim 2, and Keranen further discloses the electronic circuit (the printed electronic circuit 108; page 9, lines 18-29; page 12, lines 15-20; figure 1).
Keranen does not disclose a printed circuit board including a rectifier that converts alternating current from the receiver coil to direct current; and the printed circuit board controls the supply of the electric current to the electronic circuit.
However, Partovi discloses a printed circuit board including a rectifier that converts alternating current from the receiver coil to direct current (a printed circuit board = PCB includes rectifier that is capable of converting AC current from a power source to DC; abstract; column 4, lines 65-67; column 7, lines 8-18, 40-47; column 18, lines 45-59); and the printed circuit board controls the supply of the electric current to an electronic circuit (the PCB is capable of modifying using the rectifier the electric current to a receiver circuit (an electronic circuit) in a manner that decreases power loss; abstract; column 4, lines 65-67; column 7, lines 8-18, 40-47; column 18, lines 45-59; column 12, lines 64-67; column 13, lines 1-5).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the component, as previously disclosed by Keranen, in order to have provided printed circuit board including a rectifier that converts alternating current from the receiver coil to direct current; the printed circuit board controls the supply of the electric current to the electronic circuit, as disclosed by Partovi, for the benefit of having a molded part (Keranen; title; abstract) that incorporates a transmitter coil and a receiver coil (Keranen; page 9, lines 18-31; page 12, lines 15-20; Partovi; abstract; column 18, lines 45-59; column 20, lines 51-55) that are suitable for inductive charging system (Partovi; abstract; column 18, lines 45-59; column 20, lines 51-55) for the benefit of decreasing power loss in a receiver (Partovi; column 12, lines 64-67; column 13, lines 1-5).
As per claim 4, Keranen and Partovi, in combination, disclose the functional component according to claim 2, and Keranen further discloses wherein: the electronic circuit further includes a light source that emits light when supplied with the electric current (the printed electronic circuit 108 include electronics such as a light emitting component (emits light when supplied with the electric current); page 9, lines 18-29; page 12, lines 15-30; page 13, lines 24-26; page 14, lines 4-6; figure 1); the first film is arranged over the light source (the flexible substrate 102 comprises the printed electronic circuit 108 including electronics 106 such as a light emitting component (emits light when supplied with the electric current), wherein the molded multi-layer structure 104 is covered with the film 110; page 9, lines 18-29; page 12, lines 15-30; figure 1); and light emitted by the light source is visible through the first film (the flexible substrate 102 comprises the printed electronic circuit 108 including electronics 106 such as a light emitting component which is covered with the film 110 made to provide visibility to the light emitting component; page 9, lines 18-29; page 12, lines 15-30; figure 1).
As per claim 6, Keranen and Partovi, in combination, disclose the functional component according to claim 6, and Keranen further discloses wherein the electronic element includes a sensor (the flexible substrate 102 comprises the printed electronic circuit 108 including electronics 106 such as a sensor; page 12, lines 15-20, 32-34).
As per claim 7, Keranen and Partovi, in combination, disclose the functional component according to claim 1, and Keranen further discloses wherein the molded part includes printed graphics visible at the exposed surface of the molded part (the multi-layer structure 100 is formed as the in-mold electronics part and comprises graphical pattern that is visible via the film 110 forming the cover surface (at the exposed surface of the molded part); title; abstract; page 4, lines 14-25; page 7, lines 26-34; page 9, lines 18-31; page 10, lines 1-5; page 14, lines 29-32; figure 1).
As per claim 8, Keranen discloses a functional component (a multilayer structure; abstract) comprising: a thermoformable film including a first side and a second side opposite from the first side (a flexible substrate film 102 having a first side facing away form a structural layer 104 and a second side opposite to the first side facing the structural layer and suitable for in-mold processing (thermoformable); abstract; page 8, lines 11-12; page 9, lines 18-22); and a printed electronic circuit arranged on the film and including a receiver coil that is inductively couplable to a transmitter coil the molded multi-layer structure 100 comprises the substrate film 102 has the printed electronic circuit 108 includes an electrical component 106 which is, selected from a long list, a transmitter (a transmitter coil) in communication with an electrical component 112 which is, selected from a long list, a receiver (a receiver coil) of the film 110; page 9, lines 18-31; page 12, lines 15-20; figure 1).
Keranen does not explicitly disclose the electronic circuit including a receiver coil that is inductively couplable to a transmitter coil.
However, Partovi discloses an electronic circuit including a receiver coil that is inductively couplable to a transmitter coil (an inductive charging system having a base unit with one or more transmitter coils and a mobile device having one or more receiver coils; abstract; column 18, lines 45-59).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the component, as previously disclosed by Keranen, in order to have provided an electronic circuit including a receiver coil that is inductively couplable to a transmitter coil, as disclosed by Partovi, for the benefit of having a molded part (Keranen; title; abstract) that incorporates a transmitter coil and a receiver coil (Keranen; page 9, lines 18-31; page 12, lines 15-20; Partovi; abstract; column 18, lines 45-59; column 20, lines 51-55) that are suitable for inductive charging system (Partovi; abstract; column 18, lines 45-59; column 20, lines 51-55).
As per claim 9, Keranen and Partovi, in combination, disclose the functional component according to claim 8, and Keranen further discloses further including a molded polymeric structural layer (a molded plastic layer 104; abstract; page 9, lines 18-29; page 12, lines 15-20; figure 1), wherein: the film is thermoformed to the structural layer such that the second side is facing the structural layer (the in-mold processing of the thermoplastics to form the molded plastic layer 104 in a manner that the second side of the flexible substrate film 102 having the printed electronic circuit 108, as seen in figure 1, faces the structural layer 104; page Q, lines 18-29; page 12, lines 15-20); the electronic circuit is arranged on the second side between the film and the structural layer (the second side of the flexible substrate film 102 having the printed electronic circuit 108, as seen in figure 1, faces the structural layer 104; page 9, lines 18-29; page 12, lines 15-20); and the first side defines an exposed surface of the functional component (the first side of the flexible substrate film 102, as seen in figure 1, faces away from the structural layer 104 and forms an outmost surface (an exposed surface) of the multilayer molded part 100; page 9, lines 18-29; page 12, lines 15-20; figure 1).
As per claim 10, Keranen and Partovi, in combination, disclose the functional component according to claim 9, and Keranen further discloses further including the transmitter coil arranged on a side of the functional component opposite from the exposed surface so as to be coupled to the receiver coil (the substrate film 102 has the printed electronic circuit 108 includes an electrical component 106 which is, selected from a long list, a transmitter (a transmitter coil) which is, as seen in figure 1, positioned opposite to the film 110 forming the outer surface (opposite from the exposed surface) of the molded multi-layer structure; page 9, lines 18-31; page 10, lines 1-5; page 12, lines 15-20; page 14, lines 29-32; figure 1).
Keranen does not disclose wherein: the transmitter coil is electrically connected to a power source; and a delivery of power from the power source to the transmitter coil provides a supply of electric current to the electronic circuit by inductive coupling between the transmitter coil and the receiver coil.
However, Partovi discloses comprising a transmitter coil inductively coupled to a receiver coil (an inductive charging system having a base unit with one or more transmitter coils and a mobile device having one or more receiver coils; abstract; column 18, lines 45-59); the transmitter coil is electrically connected to a power source (the base unit with the one or more transmitter coils is directly powered (electrically connected) by a power sources; abstract; column 4, lines 65-67; column 18, lines 45-59); and a delivery of power from the power source to the transmitter coil provides a supply of electric current to the electronic circuit by inductive coupling between the transmitter coil and the receiver coil (the base unit with the one or more transmitter coils is directly powered to a power sources and charges by supplying electricity by inductive charging to the mobile device having an electrical circuit and the one or more receiver coils; abstract; column 4, lines 65-67; column 7, lines 8-18, 40-47; column 18, lines 45-59).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the component, as previously disclosed by Keranen, in order to have provided a transmitter coil inductively coupled to a receiver coil; the transmitter coil is electrically connected to a power source; and a delivery of power from the power source to the transmitter coil provides a supply of electric current to the electronic circuit by inductive coupling between the transmitter coil and the receiver coil, as disclosed by Partovi, for the benefit of having a molded part (Keranen) that incorporates a transmitter coil and a receiver coil (Keranen; page 9, lines 18-31; page 12, lines 15-20; Partovi; abstract; column 18, tines 45-59; column 20, lines 51-55) that are suitable for inductive charging system (Partovi; abstract; column 18, lines 45-59; column 20, lines 51-55). 
As per claim 11, Keranen discloses a method of producing a functional component (forming a multilayer structure 100 as an in-moid electronics part; title; abstract; figure 1), comprising: providing a thermoformable film (a flexible substrate film 102 suitable for in-mold processing (thermoformable); abstract; page 8, lines 11-12; page 9, lines 18-22); arranging an electronic circuit, including a receiver coil couplable to a transmitter coil, on the film (the flexible substrate film 102 having a printed electronic circuit 108 comprising an electrical component 106 which is, selected from a long list, a receiver in communication with an electrical component 112 which is, selected from a long list, a transmitter; page 9, lines 18-29; page 12, lines 15-20); arranging the film including the electronic circuit in a mold (the flexible substrate film 102 having the printed electronic circuit 108 is placed into a mold; abstract; page 4, lines 1-2; page 9, lines 18-30); and injecting a resin into the mold and curing the resin to form a polymeric structural layer adjacent to the electronic circuit (the flexible substrate film 102 having the printed electronic circuit 108 is placed into the mold and a plastic comprising elastomeric resin is injected to form a solid (curing the resin) molded layer 104 (a polymeric structural layer adjacent to the electronic circuit); abstract; page 4, lines 1-2; column 6, lines 11-14, 21-23; page 9, lines 18-30; column 12, lines 4-9).
Keranen does not explicitly disclose the electronic circuit including a receiver coil that is inductively couplable to a transmitter coil.
However, Partovi discloses an electronic circuit including a receiver coil that is inductively couplable to a transmitter coil (an inductive charging system having a base unit with one or more transmitter coils and a mobile device having one or more receiver coils; abstract; column 18, lines 45-59).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Keranen, in order to have provided an electronic circuit including a receiver coil that is inductively couplable to a transmitter coil, as disclosed by Partovi, for the benefit of having a molded part (Keranen; title; abstract) that incorporates a transmitter coil and a receiver coil (Keranen; page 9, lines 18-31; page 12, lines 15-20; Partovi; abstract; column 18, tines 45-59; column 20, lines 51-55) that are suitable for inductive charging system (Partovi; abstract; column 18, lines 45-59; column 20, lines 51-55).
As per claim 12, Keranen and Partovi, in combination, disclose the method according to claim 11, but Keranen does not disclose further comprising: arranging the transmitter coil on the functional component such that the receiver coil is inductively coupled to the transmitter coil; and electrically connecting the transmitter coil to a power source of an associated vehicle.
However, Partovi discloses arranging the transmitter coil on the functional component such that the receiver coil is inductively coupled to the transmitter coil (forming (arranging) an inductive charging system (inductively coupled) having a base unit with one or more transmitter coils connected to a mobile device having one or more receiver coils; abstract; column 18, lines 45-59); and electrically connecting the transmitter coil to a power source of an associated vehicle (the base unit with the one or more transmitter coils is directly powered (electrically connected) by a power source of car, motorcycle, truck or other vehicle; abstract; column 4, lines 65-67; column 5, lines 1-5; column 18, lines 45-59).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Keranen, in order to have provided arranging the transmitter coil on the functional component such that the receiver coil is inductively coupled to the transmitter coil; and electrically connecting the transmitter coil to a power source of an associated vehicle, as disclosed by Partovi, for the benefit of having a molded part (Keranen; title; abstract) that incorporates a transmitter coil and a receiver coil (Keranen; page 9, lines 18-31; page 12, lines 15-20; Partovi; abstract; column 18, lines 45-59; column 20, lines 51-55) that are suitable for inductive charging system (Partovi; abstract; column 18, lines 45-59; column 20, lines 51-55).
As per claim 13, Keranen and Partovi, in combination, disclose the method according to claim 12, and Keranen further discloses wherein: the film is a second film (the substrate film 102 (a second film); page 3, lines 35-38; page 14, lines 29-32; figure 1); the method further comprising: providing a first thermoformable film (a film 110 is thermoformed in-mold; abstract; page 3, lines 35-38; page 10, lines 1-5; page 14, lines 18-23; figure 1), and arranging the first film in the mold with the second film before injecting the resin into the mold (the substrate film 102 and the film 110 are placed into a mold prior to injecting a plastic comprising elastomeric material; page 3, lines 35-38; page 4, lines 1-4; page 9, lines 30-31; column 12, lines 4-9; column 14, lines 29-30); the structural layer is arranged between the first film and the second film (the injected between the substrate film 102 and the film 110 to form the molded layer 104; page 3, lines 35-38; page 4, lines 1-4; page 9, lines 30-31; column 14, lines 29-30); and the first film is arranged to cover the structural layer, the second film, and the electronic circuit to thereby define an exposed surface of the functional component (the film 110 forms an outer surface of the molded multilayer structure which is a protective and insulating cover (to cover to thereby define an exposed surface) for the molded layer 104 and the substrate film 102 having the printed electronics 108 forming the molded multilayer structure 100; page 9, lines 18-31; page 10, lines 1-5; page 14, lines 29-32; figure 1).
As per claim 14, Keranen and Partovi, in combination, disclose the method according to claim 13, and Keranen further discloses wherein the first film defines an exposed surface of the functional component (the film 110 forms the outer surface of the molded multilayer structure; page 9, lines 18-31; page 10, lines 1-5; page 14, lines 29-32; figure 1).
As per claim 15, Keranen and Partovi, in combination, disclose the method according to claim 14, and Keranen further discloses wherein: the molded part includes a non-exposed surface opposite from the exposed surface; the transmitter coil is arranged on the non-exposed surface (the substrate film 102 has a surface covered by a connector flap 112 (a non-exposed surface0 that is, as seen in figure 1, opposite to the outer surface of the film 110, and has the printed electronic circuit 108 including an electrical component 106 which is, selected from a long list, a transmitter (a transmitter coil) which is, as seen in figure 1, positioned opposite to the film 110 forming the outer surface (opposite from the exposed surface) of the molded multi-layer structure 100; page 9, lines 18-31; page 10, lines 1-8; page 12, tines 15-20; page 14, lines 29-32; figure 1).
Keranen does not disclose a delivery of power from the power source to the transmitter coil provides a supply of electric current to the electronic circuit by inductive coupling between the transmitter coil and the receiver coil.
However, Partovi discloses a delivery of power from the power source to the transmitter coil provides a supply of electric current to the electronic circuit by inductive coupling between the transmitter coil and the receiver coil (the base unit with the one or more transmitter coils is directly powered to a power sources and charges by supplying electricity by inductive charging to the mobile device having an electrical circuit and the one or more receiver coils; abstract; column 4, lines 65-67; column 7, lines 8-18, 40-47; column 18, lines 45-59).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Keranen, in order to have provided a delivery of power from the power source to the transmitter coil provides a supply of electric current to the electronic circuit by inductive coupling between the transmitter coil and the receiver coil, as disclosed by Partovi, for the benefit of having a molded part (Keranen) that incorporates a transmitter coil and a receiver coil that are suitable for inductive charging system (Partovi; abstract; column 18, lines 45-59; column 20, lines 51-55).
As per claim 16, Keranen and Partovi, in combination, disclose the method according to claim 15, and Keranen further discloses the electronic circuit (the printed electronic circuit 108; page 9, lines 18-29; page 12, lines 15-20; figure 1).
Keranen does not disclose a printed circuit board including a rectifier that converts alternating current from the receiver coil to direct current; and the printed circuit board controls the supply of electric current from the receiver coil to the electronic circuit.
However, Partovi discloses a printed circuit board including a rectifier that converts alternating current from the receiver coil to direct current (a printed circuit board = PCB includes rectifier that is capable of converting AC current from a power source to DC; abstract; column 4, lines 65-67; column 7, lines 8-18, 40-47; column 18, lines 45-59); and the printed circuit board controls the supply of the electric current to an electronic circuit (the PCB is capable of modifying using the rectifier the electric current to a receiver circuit (an electronic circuit) in a manner that decreases power loss; abstract; column 4, lines 65-67; column 7, lines 8-18, 40-47; column 18, lines 45-59; column 12, lines 64-67; column 13, lines 1-5).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Keranen, in order to have provided printed circuit board including a rectifier that converts alternating current from the receiver coil to direct current; the printed circuit board controls the supply of the electric current to the electronic circuit, as disclosed by Partovi, for the benefit of having a molded part (Keranen; title; abstract) that incorporates a transmitter coil and a receiver coil that are suitable for inductive charging system (Partovi; abstract; column 18, lines 45-59; column 20, lines 51-55) for the benefit of decreasing power loss in a receiver (Partovi; column 12, lines 64-67; column 13, lines 1-5).
As per claim 17, Keranen and Partovi, in combination, disclose the method according to claim 15, and Keranen further discloses wherein: the electronic circuit further includes a light source that emits light when supplied with the electric current (the printed electronic circuit 108 include electronics such as a light emitting component (emits light when supplied with the electric current); page 9, lines 18-29; page 12, lines 15-30; page 13, lines 24-26; page 14, lines 4-6; figure 1); and light emitted by the light source is visible at the exposed surface film (the flexible substrate 102 comprises the printed electronic circuit 108 including electronics 106 such as a light emitting component which is covered with the film 110 made to provide visibility to the light emitting component; page 9, lines 18-29; page 12, lines 15-30; figure 2).
As per claim 18, Keranen and Partovi, in combination, disclose the method according to claim 17, and Keranen further discloses wherein: the functional component includes printed graphics visible at the exposed surface of the molded part (the multi-layer structure 100 is formed as the in-mold electronics part and comprises graphical pattern that is visible via the film 110 forming the cover surface (at the exposed surface of the molded part); title; abstract; page 4, lines 14-25; page 7, lines 26-34; page 9, lines 18-31; page 10, lines 1-5; page 14, lines 29-32; figure 1); and light emitted by the light source is visible through the at least one of the printed graphics (optional) and the first film the flexible substrate 102 comprises the printed electronic circuit 108 including electronics 106 such as a light emitting component which is covered with the film 110 made to provide visibility to the light emitting component; page 9, lines 18-29; page 12, lines 15-30; figure 1).
Keranen does not disclose wherein at least one of the printed graphics and the first film camouflage the electronic circuit.
However, a second embodiment of Keranen discloses wherein a first film camouflage an electronic circuit (a film 110 (a first film) is optically substantially opaque (camouflage) and is formed on top of a multi-layer structure 100 comprising electronic circuit 108 (camouflage an electronic circuit); page 4, lines 14-15; page 9, lines 18-22; figure 1).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Keranen, in order to have provided a light emitted by a light source indicates a functioning, as disclosed by the second embodiment of Keranen, for the benefit of using printed graphics (Keranen; page 4, lines 14-21]) to optically prevent visibility into a molded multi-layer structure comprising electronic circuit (Keranen; page 4, lines 14-15; page 9, lines 18-22; figure 1).
Claim(s) 5 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keranen as modified by Partovi and further in view of US 2015/0077969 A1 (Moncrieff).
As per claim 5, Keranen and Partovi, in combination, disclose the functional component according to claim 5, and Keranen further discloses wherein: the light source comprises a micro light emitting diode (the light emitting component = light emitting diode is smaller than overall thickness of 1 mm = 1000 microns of the molded multi-layer structure 100, thus the light emitting diode has a thickness considerable less than 100 microns (micro light emitting diode); page 12, lines 15-30; page 14, 4-6; page 15, lines 1-4); and the electronic circuit further includes an electronic element other than the light source (the at least one element such as two elements including a sensor and the light emitting component; page 12, lines 15-34; page 14, lines 3-9).
Keranen does not disclose the light emitted by the light source indicates at least one of a location and a functioning of the electronic element.
However, Moncrieff discloses a light emitted by a light source indicates a functioning (a molded plastic panel comprising a layer with LED indicators visible through windows and light up of a specific LED indicates a particular setting selection (a functioning); abstract; paragraphs [0020]-[0021], [0034]-[0035]).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the component, as previously disclosed by Keranen, in order to have provided a light emitted by a light source indicates a functioning, as disclosed by Moncrieff, for the benefit of having a molded part having light emitting components (Keranen; title; abstract; column 12, lines 15-30; page 14, lines 4-6; Moncrieff; abstract; paragraph (0021}) for the benefit of using LED indicators instead of mechanical switches and indicators that are more prone to a failure and take more space (Moncrieff; paragraph (0006)).
As per claim 19, Keranen and Partovi, in combination, disclose the method according to claim 17, and Keranen further discloses wherein: the light source comprises a micro light emitting diode (the light emitting component = light emitting diode is smaller than overall thickness of 1 mm = 1000 microns of the molded multi-layer structure 100, thus the light emitting diode has a thickness considerable less than 100 microns (micro light emitting diode); page 12, lines 15-30; page 14, 4-6; page 15, lines 1-4); and the electronic circuit further includes an electronic element other than the light source (the at least one element such as two elements including a sensor and the light emitting component; page 12, lines 15-34; page 14, lines 3-9).
Keranen does not disclose wherein the light emitted by the light source indicates at least one of a location and a functioning of the electronic element.
However, Moncrieff discloses a light emitted by a light source indicates a functioning (a molded plastic panel comprising a layer with LED indicators visible through windows and light up of a specific LED indicates a particular setting selection (a functioning); abstract; paragraphs [0020]-[0021], [0034]-(0035]).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Keranen, in order to have provided a light emitted by a light source indicates a functioning, as disclosed by Moncrieff, for the benefit of having a molded part having light emitting components (Keranen; title; abstract; column 12, lines 15-30; page 14, lines 4-6; Moncrieff, abstract; paragraph [0021}) for the benefit of using LED indicators instead of mechanical switches and indicators that are more prone to a failure and take more space (Moncrieff; paragraph [0006)).
As per claim 20, Keranen, Partovi, and Moncrieff, in combination, disclose the method according to claim 19, and Keranen further discloses wherein the electronic element includes a sensor (the flexible substrate 102 comprises the printed electronic circuit 108 including electronics 106 such as a sensor; page 12, lines 15-20, 32-34).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876